IN THE COURT OF APPEALS OF IOWA

                                   No. 19-1561
                            Filed September 23, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

WILLIAM FRANK FETNER,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Cerro Gordo County, Karen Kaufman

Salic, District Associate Judge.



       William Fetner appeals following his guilty plea to possession of a controlled

substance (marijuana), third or subsequent offense, and driving while barred.

AFFIRMED.




       Richard Hollis, Des Moines, for appellant.

       Thomas J. Miller, Attorney General, and Thomas E. Bakke, Assistant

Attorney General, for appellee.




       Considered by Vaitheswaran, P.J., and Tabor and Schumacher, JJ.
                                           2


VAITHESWARAN, Presiding Judge.

       William Fetner pled guilty to possession of a controlled substance

(marijuana), third or subsequent offense, and driving while barred. The district

court sentenced him to two prison terms not exceeding two years, to be served

consecutively. The court’s reasons for the sentence included Fetner’s extensive

criminal history and the absence of rehabilitation. The court then stated: “I am

terrified you’ve been helping in a day care. I would think that if the parents knew

your history, they would definitely pull their children out of, you know, any day care.

It’s not safe for you to be caring for children if you’re under the influence.”

       On appeal, Fetner contends the court considered an “impermissible” and

“irrelevant” factor in accepting “the allegation that [he] worked at a daycare center

while under the influence of a controlled substance.” See State v. Chapman, 944
N.W.2d 864, 876 (Iowa 2020) (“When the district court considers impermissible

factors in making a sentencing decision, we remand for a new hearing.”).1 But

Fetner’s attorney raised both facts in seeking mitigation of the sentence. She

stated:

       One of the issues [Fetner] does have is the anxiety [and he is] . . .
       not very consistent with taking his medications so the marijuana

1  The State argues Fetner’s appeal should be dismissed under a recent
amendment to Iowa Code section 814.6, which states there is no right of appeal
from a guilty plea unless the defendant establishes “good cause.” See Iowa Code
§ 814.6(1)(a)(3) (2019)); State v. Macke, 933 N.W.2d 226, 236 (Iowa 2019)
(refusing to apply the amendment to a judgment of conviction entered before the
effective date of the statute). We decline the State’s invitation. Although the
judgment in this case was entered after the effective date of the amendment, the
supreme court recently held the good-cause requirement is satisfied “when the
defendant challenges his or her sentence rather than the guilty plea.” State v.
Damme, 944 N.W.2d 98, 105 (Iowa 2020).
                                        3


      seems like basically a way to self-medicate for the anxiety that he
      feels. . . . [Fetner] has a home . . . with a significant other and the
      two of them, along with, I believe, a third person, are running a day
      care center and so he helps where he can there in an effort to keep
      the expenses down for their home but also to provide for the family.

The district court asked Fetner if there was anything he wished to add.         He

responded, “No.”      In light of Fetner’s acquiescence in his attorney’s

representations, we conclude the district court did not consider an impermissible

or irrelevant factor in incorporating those representations in the statement of

reasons for the sentence.

      We affirm Fetner’s judgment and sentence.

      AFFIRMED.